      CASE 0:19-cv-00080-NEB-LIB Document 1 Filed 01/10/19 Page 1 of 11



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

Timothy Markgraf,                                           Case No.

       Plaintiff,

       v.

State of Minnesota Department of Human Services,
                                                                  COMPLAINT
Tony Lourey, in his individual and official                 (JURY TRIAL DEMANDED)
capacity as the Commissioner of the
Department of Human Services,

       Defendants.



                                       INTRODUCTION

       1.      This disability discrimination and failure to accommodate case is brought under the

Americans with Disabilities Act and Minnesota Human Rights Act.

                                              PARTIES

       2.      Plaintiff is an individual who resides in Minnesota. At all relevant times herein,

Plaintiff was an employee of the State of Minnesota.

       3.      The State of Minnesota is a government entity comprised of executive, legislative,

and judicial branches.

       4.      The State of Minnesota operates the State of Minnesota Department of Human

Services (“DHS”).

       5.      Tony Lourey is an individual who serves as the Commissioner of DHS.

       6.      At all times relevant herein, Plaintiff was an “employee” within the meaning of 42

U.S.C. § 12111(4) and Minn. Stat. § 363A.03.




	                                                1	
       CASE 0:19-cv-00080-NEB-LIB Document 1 Filed 01/10/19 Page 2 of 11



        7.       At all times relevant herein, Defendant was Plaintiff’s “employer” within the

meaning of 42 U.S.C. § 12111(5) and Minn. Stat. 363A.03.

                                  JURISDICTION AND VENUE

        8.       This action arises under the Americans with Disabilities Act, 42 U.S.C. § 12101, et

seq. (“ADA”) and Minnesota Human Rights Act, Minn. Stat. § 363A.01, et seq. (“MHRA”).

        9.       This Court has original jurisdiction over Plaintiff’s ADA claims pursuant to 28

U.S.C. § 1331.

        10.      This Court has supplemental jurisdiction over Plaintiff’s MHRA claims pursuant

to 28 U.S.C. § 1367.

        11.      Venue is proper under 28 U.S.C. § 1391 because the unlawful practices described

herein were committed in the District of Minnesota.

                                    FACTUAL BACKGROUND

        12.      Plaintiff has worked his entire career in human services and related fields.

        13.      In December, 2014 Plaintiff underwent brain surgery to remove a tumor.

        14.      As a result of the surgery, Plaintiff suffered full and permanent hearing loss in his

left ear. As such, Plaintiff’s disability is deafness in his left ear.

        15.      In the months following his surgery, Plaintiff attended medical appointments with

a neurologist, audiologist, and primary care physician on several occasions and of which

Defendant was aware.

        16.      On or about January 9, 2015 Plaintiff interviewed with Defendant State of

Minnesota Department of Human Services (“DHS”).




	                                                   2	
       CASE 0:19-cv-00080-NEB-LIB Document 1 Filed 01/10/19 Page 3 of 11



        17.    DHS is the State of Minnesota’s largest agency and provides service and assistance

relating to health care, economic assistance, child welfare, and services for the elderly and for

individuals with disabilities.

        18.    At his interview, Plaintiff disclosed his recent surgery and the corresponding loss

of hearing that accompanied it. Plaintiff requested permission to position himself so that his right

ear, from which he was able to hear, was directed towards the interviewers which would better

allow him to hear.

        19.    On or about March 3, 2015, DHS offered Plaintiff employment in the position of

Children’s Services Program Supervisor - Child Welfare Training System.

        20.    Plaintiff began his employment on or about April 6, 2015.

        21.    About this same time, DHS hired another employee, Tracy Crudo (hereafter

“Crudo”), in the same position as Plaintiff. Upon information and belief, Crudo does not have a

disability.

        22.    Both Plaintiff and Crudo reported to Lori Munsterman (hereafter “Munsterman”),

Quality Assurance Manager of DHS.

        23.    Munsterman reported to Jamie Sorenson, Director of Child Safety and Permanency

Division of DHS.

        24.    Munsterman reported to Jim Koppel (hereafter “Koppel”), Assistant Commissioner

of DHS. Upon information and belief, Koppel retired in June, 2018.

        25.    Koppel reported to Emily Johnson Piper, who has since been replaced by Defendant

Tony Lourey (hereafter “Lourey”), DHS Commissioner.

        26.    At all times during Plaintiff’s employment, DHS was aware of Plaintiff’s disability.

        27.    After his employment began, Plaintiff was assigned an office.




	                                                3	
       CASE 0:19-cv-00080-NEB-LIB Document 1 Filed 01/10/19 Page 4 of 11



       28.     Upon entering his office, Plaintiff observed that his desk was positioned in such a

way that his left ear would be facing the door. Plaintiff realized that this would cause difficulty

hearing people who entered, or were speaking to him from the entryway, of his office.

       29.     Plaintiff requested an accommodation from Munsterman. Plaintiff requested that

Munsterman reposition Plaintiff’s desk so that Plaintiff’s right ear would be directed closer to the

door which would allow him to hear people entering or talking from the entryway of the door.

       30.     Munsterman denied Plaintiff’s request for an accommodation and did not propose

any other accommodations. Munsterman simply informed Plaintiff that the request was denied on

the basis of the building policy. Munsterman did not provide any additional details as to why the

request was denied or what building policy prevented the change.

       31.     Throughout 2015, Plaintiff became aware that he was being treated differently than

other employees who were not members of Plaintiff’s protected class.

       32.     In particular, Plaintiff became aware that he was being treated differently and less

favorably than Crudo, who had been hired at the same time and in the same position as Plaintiff.

       33.     Upon information and belief, Munsterman did not want, nor took any action, to

provide an accommodation for Plaintiff.

       34.     Plaintiff noticed that Munsterman was giving Plaintiff additional job duties and

responsibilities that she was not giving to Crudo.

       35.     In October, 2015 Crudo had a conversation with Plaintiff in which she informed

Plaintiff that she observed that Munsterman kept giving him more and more work.

       36.     DHS did not give Crudo additional job duties and responsibilities.




	                                                4	
       CASE 0:19-cv-00080-NEB-LIB Document 1 Filed 01/10/19 Page 5 of 11



          37.   Among the additional responsibilities, Plaintiff was placed in charge of reviewing

child mortality, reviewing State College system contracts, reviewing contracts pertaining to

attorney work, given training duties over other Departments, and given other responsibilities.

          38.   Upon information and belief, Munsterman continued giving Plaintiff additional

work in order to make it appear that Plaintiff was not able to perform his job.

          39.   Curiously, and notwithstanding that Munsterman kept giving Plaintiff additional

job duties and responsibilities, Munsterman also made the decision to extend Plaintiff’s

probationary period by an additional ninety (90) days on the basis that his work was not

satisfactory.

          40.   Prior to being informed that his probationary period was being extended, Plaintiff

had not received any verbal or written warnings, any negative reviews, or other indicia from DHS

that Plaintiff was not performing his job duties satisfactorily.

          41.   Upon information and belief, Munsterman did not extend Crudo’s probationary

period.

          42.   Plaintiff believes that Munsterman was targeting Plaintiff because of his disability

and because she did not want to accommodate his disability.

          43.   During Plaintiff’s December, 2015, review, Munsterman made several comments

to Plaintiff that his ability to communicate with other employees was a problem.

          44.   These communication issues, as Plaintiff learned, were the result of his left ear

deafness. Plaintiff again informed Munsterman that he needed an accommodation for his deafness

because Plaintiff believed his deafness was causing some of these issues.

          45.   In or around January or February, 2016 Plaintiff submitted a request for an

accommodation for his deafness to Human Resources (“HR”).




	                                                 5	
         CASE 0:19-cv-00080-NEB-LIB Document 1 Filed 01/10/19 Page 6 of 11



         46.   During a conversation with Munsterman on or about February 12, 2016,

Munsterman acknowledged that she was aware that Plaintiff was requesting an accommodation

under the ADA.

         47.   Munsterman did not undertake any effort to provide Plaintiff with an

accommodation nor did Munsterman engage in the interactive process with Plaintiff.

         48.   On or about February 15, 2016 Plaintiff provided documentation for his

accommodation request to his medical provider in order to obtain certification of his medical

needs.

         49.   At no point during Plaintiff’s employment with DHS did DHS provide an

accommodation to Plaintiff.

         50.   Throughout Plaintiff’s employment, DHS failed to engage in an interactive process

with Plaintiff to determine whether any and, if so, what accommodations were available to

Plaintiff.

         51.   In or around the end of February, 2016, HR contacted Plaintiff and requested

documentation from his medical provider pertaining to his disability.

         52.   Notwithstanding Plaintiff’s efforts to obtain an accommodation, DHS failed to

follow its own policy, the Minnesota Affirmative Action Plan (“MAAP”). MAAP dictated that

DHS should have provided Plaintiff with assistance, services, and options for accommodations.

         53.   Plaintiff obtained another accommodation request from his physician but did not

receive a response as to whether DHS would make an accommodation.

         54.   Instead, on or about March 18, 2016, while his request for an accommodation was

pending, Plaintiff was terminated from his employment with DHS.




	                                               6	
      CASE 0:19-cv-00080-NEB-LIB Document 1 Filed 01/10/19 Page 7 of 11



                                     CAUSES OF ACTION

                                            COUNT I

             VIOLATION OF THE AMERICANS WITH DISABILITIES ACT
               42 U.S.C. § 12101, et seq. (DISABILITY DISCRIMINATION)

       55.     Plaintiff incorporates the foregoing paragraphs of his Complaint by reference.

       56.     The Americans with Disabilities Act (“ADA”) provides that it is an unlawful

employment practice to “discriminate against a qualified individual on the basis of a disability in

regard to job application procedures, the hiring, advancement, or discharge of employees,

employee compensation, job training, and other terms, conditions, and privileges of employment.”

42 U.S.C. § 12112(a).

       57.     The ADA defines a “disability” as: (A) a physical or mental impairment that

substantially limits one or more major life activities of such individual; (B) a record of such an

impairment; or (C) being regarded as having such an impairment.... 42 U.S.C. § 12102(1).

       58.     The ADA mandates the definition of disability to “be construed in favor of broad

coverage of individuals under this chapter, to the maximum extent permitted by the terms of this

chapter.” 42 U.S.C. § 12102(4)(A).

       59.     Furthermore, “[a]n impairment that is episodic or in remission is a disability if it

would substantially limit a major life activity when active.” 42 U.S.C. § 12102(4)(D).

       60.     Major life activities include, but are not limited to “caring for oneself, performing

manual tasks, seeing, hearing, eating, sleeping, walking, standing, lifting, bending, speaking,

breathing, learning, reading, concentrating, thinking, communicating, and working.” 42 U.S.C. §

12102(2)(A).

       61.     Plaintiff suffered from an impairment that substantially and materially limited one

or more major life activities–hearing–and Plaintiff has a record of such impairment.



	                                                7	
       CASE 0:19-cv-00080-NEB-LIB Document 1 Filed 01/10/19 Page 8 of 11



        62.     Defendants received documentation from Plaintiff and were aware of Plaintiff’s

disability.

        63.     Defendants’ conduct identified herein violated 42 U.S.C. § 12112(a).

        64.     As a result of Defendants’ conduct in direct violation of the ADA, Plaintiff has

suffered loss of past and future income, mental anguish, emotional distress and other damages in

an amount in excess of $75,000.00.

        65.     Defendants committed the above-alleged facts with malice, reckless disregard or

deliberate disregard for the rights and safety of Plaintiff. As a result thereof, Plaintiff is entitled to

punitive damages.

                                               COUNT 2

              VIOLATION OF THE AMERICANS WITH DISABILITIES ACT
                 42 U.S.C. § 12101, et seq. (FAILURE TO ACCOMMODATE)

        66.     Plaintiff incorporates the foregoing paragraphs of his Complaint by reference.

        67.     The ADA provides that discrimination includes the failure to make reasonable

accommodation for the individual’s disability. 42 U.S.C. § 12112(b)(5)(a). Reasonable

accommodations include acquisition or modification of equipment or devices and other similar

accommodations for individuals with disabilities. 42 U.S.C. § 12111(9)(b).

        68.     Plaintiff notified Defendants of his medical conditions and requested reasonable

accommodations.

        69.     Defendants failed to reasonably accommodate Plaintiff’s known disability, and

instead terminated him during the pendency of his accommodation request.

        70.     Defendants’ conduct identified herein is discriminatory under 42 U.S.C. §

12112(b)(5)(a), and therefore violates 42 U.S.C. § 12112(a).




	                                                   8	
       CASE 0:19-cv-00080-NEB-LIB Document 1 Filed 01/10/19 Page 9 of 11



        71.     As a result of Defendants’ conduct, Plaintiff has suffered loss of past and future

income, mental anguish, emotional distress and other damages in an amount in excess of

$75,000.00.

        72.     Defendants committed the above-alleged facts with malice, reckless disregard or

deliberate disregard for the rights and safety of Plaintiff. As a result thereof, Plaintiff is entitled to

punitive damages.

                                               COUNT 3

               VIOLATION OF THE MINNESOTA HUMAN RIGHTS ACT
               Minn. Stat. § 363A.01 et seq. (DISABILITY DISCRIMINATION)

        73.     Plaintiff incorporates the foregoing paragraphs of his Complaint by reference.

        74.     Minn. Stat. § 363A.08 of the Minnesota Human Rights Act provides that it is an

unlawful employment practice for an employer to discharge or discriminate against any individual

with respect to the compensation, terms, conditions, or privileges of employment, because of such

individual’s disability. A disability under Minn. Stat. § 363A.03(12) is “any condition or

characteristic that renders a person a disabled person. A disabled person is any person who (1) has

a physical, sensory, or mental impairment which materially limits one or more major life activities;

(2) has a record of such impairment; or (3) is regarded as having such an impairment.”

        75.     Defendants’ conduct detailed herein violated Minn. Stat. § 363A.08.

        76.     As a result of Defendants’ conduct in direct violation of the MHRA, Plaintiff has

suffered loss of past and future income, mental anguish, emotional distress and other damages in

an amount in excess of $75,000.00.

        77.     Defendants committed the above-alleged facts with malice, reckless disregard or

deliberate disregard for the rights and safety of Plaintiff. As a result thereof, Plaintiff is entitled to

punitive damages.



	                                                   9	
      CASE 0:19-cv-00080-NEB-LIB Document 1 Filed 01/10/19 Page 10 of 11



                                               COUNT 4

                VIOLATION OF THE MINNESOTA HUMAN RIGHTS ACT
                Minn. Stat. § 363A.01 et seq. (FAILURE TO ACCOMMODATE)

        78.     Plaintiff incorporates the foregoing paragraphs of his Complaint by reference.

        79.     Minnesota Statute § 363A.08, subd. 6, makes it an unfair employment practice for

an employer “not to make reasonable accommodation to the known disability of a qualified

disabled person ... unless the employer ... can demonstrate that the accommodation would impose

an undue hardship on the business.”

        80.     Plaintiff suffers from an impairment that substantially and materially limits one or

more major life activities and has a record of such impairment.

        81.     Defendants failed to reasonably accommodate Plaintiff’s known disability.

        82.     The conduct of Defendants described herein violates Minn. Stat. § 363A.08 of the

Minnesota Human Rights Act.

        83.     As a result of Defendants’ conduct in direct violation of the MHRA, Plaintiff has

suffered loss of past and future income, mental anguish, emotional distress and other damages in

an amount in excess of $75,000.00.

        84.     Defendants committed the above-alleged facts with malice, reckless disregard or

deliberate disregard for the rights and safety of Plaintiff. As a result thereof, Plaintiff is entitled to

punitive damages.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Timothy Markgraf asks for judgment against Defendants as

follows:




	                                                  10	
      CASE 0:19-cv-00080-NEB-LIB Document 1 Filed 01/10/19 Page 11 of 11



1.      That the practices of Defendants complained of herein be determined and adjudged to

constitute disability discrimination and failure to accommodate in direct violation of the ADA, 42

U.S.C. § 12101, et seq. and Minn. Stat. § 363A.01, et seq.;

2.      That Plaintiff be awarded all relief available under the ADA, 42 U.S.C. § 12101, et seq.,

and Minn. Stat. § 363.01 et seq., including punitive damages;

3.      For compensatory damages for mental anguish and emotional distress in an amount in

excess of $75,000;

4.      For an award to Plaintiff of his attorney’s fees, penalties, and costs incurred in bringing

this action;

5.      For a civil penalty against Defendants pursuant to Minn. Stat. § 363A.01, et seq.;

6.      For all such other and further relief available as this Court deems just and equitable.

PLAINTIFF DEMANDS A JURY TRIAL.

Dated January 10, 2019.                                TYLER W. BRENNAN LAW, LLC

                                                       /s/ Tyler W. Brennan
                                                       Tyler W. Brennan, #0397003
                                                       T3 Building
                                                       323 N. Washington Ave. #200
                                                       Minneapolis, MN 55401
                                                       Phone: (612) 351.0084
                                                       Fax: (612) 354.4152
                                                       E-mail: tyler@tylerwbrennanlaw.com

                                       Attorney for Plaintiff




	                                                11	
